Citation Nr: 1738143	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-45 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for lower back disability.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran had active service from October 1972 to March 1973 and August 1973 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a    November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2013, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.

In January 2017, the Veteran, through his agent, filed a claim for an earlier effective date of February 1, 2009 for the grant of entitlement to a total disability rating due to individual unemployability, currently established as of February 10, 2011.  No action has been taken on this claim.  Therefore, it is referred to the AOJ for appropriate action.     

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  In an October 2016 submission, the Veteran's agent requested a hearing with a Decision Review Officer, sitting at the RO.  Since the RO schedules hearings before Decision Review Officers, a remand of the appeal to the RO is warranted. 



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a hearing before a Decision Review Officer, in accordance with the Veteran's request. The RO should notify the Veteran of the date and time of the hearing. 

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his agent, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

